DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “An Approach for Systematic Design of Emergent Self-Organization in Wireless Sensor Networks”, Orfanus et al. (referred hereafter Orfanus et al.).
Referring to claim 1, Orfanus et al. disclose a device (Abstract) comprising:
a switch (e.g., trigger – Figure 3) comprising a plurality of inputs and a plurality of outputs (e.g., “Each node is fully autonomous and the global behavior (Self–Organization in our case) is reached through interplay of local interaction (only with neighbors) which is uncontrolled and anonymous. There is no central control, i.e. system is fully decentralized and nodes do not have blueprint of the global behavior. In other words, interplay of local activities performed by nodes cause that at macro-level emerges a self-organizing behavior (Figure 1). Bridging this “non-linearity” between system level behavior (macro) and local behavior (micro) of hundreds of nodes is an essential problem in engineering ESO systems. As was mentioned earlier, nodes in MDES are very simple, capable to locally performing only a limited set of simple activities based upon only local information. Figure 2 depicts a generalized behavior of such node together with the structuring of local information. Information from and for neighbors is typically carried through Distributed Coordination Mechanism like digital pheromone, gradient fields, etc. The decision which activity to perform is realized in the Decision Unit which may look like in Figure 3 where each activity has its own trigger. The trigger evaluates input information and fires a given activity which in turn may produce output information.” – page 93, 2. Engineering Self-Organization section; page 95, Proposed Approach: 1st para.);
a data acquisition circuit (Figure 2) adapted to request and receive a plurality of detection values (Figure 3; page 93, Engineering Self-Organization: 3rd para.), each of the plurality of detection values corresponding to a plurality of input sensors forming a data pool (Figure 1; page 93, Engineering Self-Organization: 2nd para.) and communicatively coupled to the data acquisition circuit wherein each of the plurality of input sensors is coupled to at least one of the plurality of inputs of the switch (e.g., “Each node of the ESOS can be seen as process and therefore the micro level can be seen as a network of processes. If we want to reach self-organization in the network, then processes must have autocatalytic potential [6]. Informally, autocatalysis takes place when one process triggers or stimulates activity of other processes. To create autocatalytic potential, two criteria must be fulfilled: (i) Processes must be coupled, i.e. output produced by one process is input of another process; (ii) The flow of information among the coupled processes must be closed to keep the system moving.” – pages 94-95, 2.2. Design Principles section) - (Figure 3; pages 93-94, Engineering Self-Organization section);
a data storage component adapted to store specifications (e.g., macroscopic specification – Figure 1) and anticipated state information for the plurality of input sensors of the data pool (e.g., “Each node of the ESOS can be seen as process and therefore the micro level can be seen as a network of processes. If we want to reach self-organization in the network, then processes must have autocatalytic potential [6]. Informally, autocatalysis takes place when one process triggers or stimulates activity of other processes. To create autocatalytic potential, two criteria must be fulfilled: (i) Processes must be coupled, i.e. output produced by one process is input of another process; (ii) The flow of information among the coupled processes must be closed to keep the system moving.” – pages 94-95, 2.2. Design Principles section) - (pages 95-96, 3.2.1 Specification section; Figures 1-3); and
a response circuit adapted to provide the data acquisition circuit with direction regarding a manner in which the plurality of detection values is requested (page 94, 2.1. Design Challenges section; pages 94-95, 2.2. Design Principles section; page 95, 3. Proposed Approach: 1st para.; “e.g., As discussed in Section 2.2, information flows are crucial for the functionality of the ESO system. In our example causality loops contain only single data which is the amount of resources in a cluster. The amount of available resources varies and is caused either by topology changes (movements of nodes, failures of nodes, etc.) or by migration of nodes between clusters. Specification of simulation scenarios. It can be assumed a certain evolution of changes to which our system has to autonomously adapt. Those changes may be e.g.: movement/ failure of nodes, deployment of new nodes, etc.” - pages 95-96, 3.2.1. Specification section; Figures 1-3),
e.g., “Each node is fully autonomous and the global behavior (Self–Organization in our case) is reached through interplay of local interaction (only with neighbors) which is uncontrolled and anonymous. There is no central control, i.e. system is fully decentralized and nodes do not have blueprint of the global behavior. In other words, interplay of local activities performed by nodes cause that at macro-level emerges a self-organizing behavior (Figure 1). Bridging this “non-linearity” between system level behavior (macro) and local behavior (micro) of hundreds of nodes is an essential problem in engineering ESO systems. As was mentioned earlier, nodes in MDES are very simple, capable to locally performing only a limited set of simple activities based upon only local information. Figure 2 depicts a generalized behavior of such node together with the structuring of local information. Information from and for neighbors is typically carried through Distributed Coordination Mechanism like digital pheromone, gradient fields, etc. The decision which activity to perform is realized in the Decision Unit which may look like in Figure 3 where each activity has its own trigger. The trigger evaluates input information and fires a given activity which in turn may produce output information.” – page 93, 2. Engineering Self-Organization section; pages 95-96, 3.1. Validation Loop section; Figures 3-4). 
As to claim 2, Orfanus et al. disclose a device (Abstract), wherein the data pool is self-organizing (pages 93-94, Engineering Self-Organization section; Figure 1). 
Referring to claim 3, Orfanus et al. disclose a device (Abstract), wherein the data pool is self-organized based, at least in part, on at least one of a yield metric and a utilization metric (e.g., “In this section, we will briefly introduce our new methodology for designing emergent self–organization in MDES. The methodology consists of a set of various methods which are connected together to create a design flow. The input for the methodology is a high-level specification of system – wide behavior (macro level) in as a well–structured text. At the end of the design flow, the methodology yields at micro level a logical model of the node (Figure 3) with identified input/output data, actions and triggers. As working example, we will use an algorithm for clustering in WSNs [3] which uses emergent self–organization to create clusters with a given amount of resources and uses only local information from neighbors, is fully autonomous, and adaptive to topology changes” – page 95, Proposed Approach: 1st para.; Figures 1-3). 

As to claim 4, Orfanus et al. disclose a device (Abstract), wherein the utilization metric accounts for a cost of at least one of acquiring and storing data (e.g., “Creation of causality loops. Usually we start with the well-formed text, which provides the basis for creating causality loops: Each node in the system provides a certain amount of resources. The system autonomously creates disjunctive clusters with a given amount of resources minimizing intra–cluster communication cost. The cluster formation is capable of responding to topology changes.” - pages 95-96, 3.2.1 Specification section; Figures 1-3). 

Referring to claim 5, Orfanus et al. disclose a device (Abstract), wherein the data pool is managed by a self-organizing machine learning facility (e.g., “Our primary goal is to design a particular self-organizing behavior at the macroscopic level. It can be for example adaptive service distribution, dynamic routing, dynamic clustering, etc. The challenge here is not only how to create such behavior but also how to specify and model it, how to capture requirements of the system.” – page 94, 2.1.1. Mechanism of Self-Organization section; 2.1.3. Triggering of local Activities; page 95, Proposed Approach: 1st para.; Figures 1-3). 
As to claim 6, Orfanus et al. disclose a device (Abstract), wherein the self-organizing machine learning facility is adapted to configure the data pool via at least one of managing one or more sources of the plurality of detection values, managing an availability of one or more data streams and managing at least one application programming interface (API) for moving data into and out of the data pool (e.g., “Our primary goal is to design a particular self-organizing behavior at the macroscopic level. It can be for example adaptive service distribution, dynamic routing, dynamic clustering, etc. The challenge here is not only how to create such behavior but also how to specify and model it, how to capture requirements of the system.” – page 94, 2.1.1. Mechanism of Self-Organization section; 2.1.3. Triggering of local Activities; page 95, Proposed Approach: 1st para.; “e.g., As discussed in Section 2.2, information flows are crucial for the functionality of the ESO system. In our example causality loops contain only single data which is the amount of resources in a cluster. The amount of available resources varies and is caused either by topology changes (movements of nodes, failures of nodes, etc.) or by migration of nodes between clusters. Specification of simulation scenarios. It can be assumed a certain evolution of changes to which our system has to autonomously adapt. Those changes may be e.g.: movement/ failure of nodes, deployment of new nodes, etc.” - pages 95-96, 3.2.1. Specification section; Figures 1-3). 
Referring to claim 7, Orfanus et al. disclose a device (Abstract), wherein the data pool is organized, at least in part, by cognitive capabilities (e.g., insect response function/model – page 94, 2.1.3 Triggering of Local Activities section; Equation 1; 2.1.4 Distributed Coordination Mechanism section). 
As to claim 8, Orfanus et al. disclose a device (Abstract), wherein the data pool is self-organized based, at least in part, in response to a learning feedback (pages 94-95, 2.2. Design Principles section; page 95, 3.1. Validation Loop section; Figure 4). 
Abstract), wherein the learning feedback is calculated in an analytic system (pages 94-95, 2.2. Design Principles section; page 95, 3.1. Validation Loop section; Figure 4). 
As to claim 10, Orfanus et al. disclose a device (Abstract), wherein a content of the data pool is varied based, at least in part, on a state of a host system (page 95, Proposed Approach: 1st para.; Figures 1-3). 
Referring to claim 11, Orfanus et al. disclose a method (Abstract) comprising:
requesting and receiving a plurality of detection values (Figure 3; page 93, Engineering Self-Organization: 3rd para.), each of the plurality of detection values corresponding to a plurality of input sensors forming a data pool (Figure 1; page 93, Engineering Self-Organization: 2nd para.), wherein each of the plurality of input sensors is coupled to at least one of the plurality of inputs of the switch (e.g., Table of Triggers - Figure 3) - (e.g., “Each node of the ESOS can be seen as process and therefore the micro level can be seen as a network of processes. If we want to reach self-organization in the network, then processes must have autocatalytic potential [6]. Informally, autocatalysis takes place when one process triggers or stimulates activity of other processes. To create autocatalytic potential, two criteria must be fulfilled: (i) Processes must be coupled, i.e. output produced by one process is input of another process; (ii) The flow of information among the coupled processes must be closed to keep the system moving.” – pages 94-95, 2.2. Design Principles section) - (Figure 3; pages 93-94, Engineering Self-Organization section) comprising a plurality of inputs and a plurality of outputs (e.g., “Each node is fully autonomous and the global behavior (Self–Organization in our case) is reached through interplay of local interaction (only with neighbors) which is uncontrolled and anonymous. There is no central control, i.e. system is fully decentralized and nodes do not have blueprint of the global behavior. In other words, interplay of local activities performed by nodes cause that at macro-level emerges a self-organizing behavior (Figure 1). Bridging this “non-linearity” between system level behavior (macro) and local behavior (micro) of hundreds of nodes is an essential problem in engineering ESO systems. As was mentioned earlier, nodes in MDES are very simple, capable to locally performing only a limited set of simple activities based upon only local information. Figure 2 depicts a generalized behavior of such node together with the structuring of local information. Information from and for neighbors is typically carried through Distributed Coordination Mechanism like digital pheromone, gradient fields, etc. The decision which activity to perform is realized in the Decision Unit which may look like in Figure 3 where each activity has its own trigger. The trigger evaluates input information and fires a given activity which in turn may produce output information.” – page 93, 2. Engineering Self-Organization section; page 95, Proposed Approach: 1st para.);
e.g., macroscopic specification – Figure 1) and anticipated state information for the plurality of input sensors of the data pool (e.g., “Each node of the ESOS can be seen as process and therefore the micro level can be seen as a network of processes. If we want to reach self-organization in the network, then processes must have autocatalytic potential [6]. Informally, autocatalysis takes place when one process triggers or stimulates activity of other processes. To create autocatalytic potential, two criteria must be fulfilled: (i) Processes must be coupled, i.e. output produced by one process is input of another process; (ii) The flow of information among the coupled processes must be closed to keep the system moving.” – pages 94-95, 2.2. Design Principles section) - (pages 95-96, 3.2.1 Specification section; Figures 1-3); and
providing a direction regarding a manner in which the plurality of detection values is requested (page 94, 2.1. Design Challenges section; pages 94-95, 2.2. Design Principles section; page 95, 3. Proposed Approach: 1st para.; “e.g., As discussed in Section 2.2, information flows are crucial for the functionality of the ESO system. In our example causality loops contain only single data which is the amount of resources in a cluster. The amount of available resources varies and is caused either by topology changes (movements of nodes, failures of nodes, etc.) or by migration of nodes between clusters. Specification of simulation scenarios. It can be assumed a certain evolution of changes to which our system has to autonomously adapt. Those changes may be e.g.: movement/ failure of nodes, deployment of new nodes, etc.” - pages 95-96, 3.2.1. Specification section; Figures 1-3), and
selectively coupling at least one of the plurality of inputs to at least one of the plurality of outputs based, at least in part, on the direction (e.g., “Each node is fully autonomous and the global behavior (Self–Organization in our case) is reached through interplay of local interaction (only with neighbors) which is uncontrolled and anonymous. There is no central control, i.e. system is fully decentralized and nodes do not have blueprint of the global behavior. In other words, interplay of local activities performed by nodes cause that at macro-level emerges a self-organizing behavior (Figure 1). Bridging this “non-linearity” between system level behavior (macro) and local behavior (micro) of hundreds of nodes is an essential problem in engineering ESO systems. As was mentioned earlier, nodes in MDES are very simple, capable to locally performing only a limited set of simple activities based upon only local information. Figure 2 depicts a generalized behavior of such node together with the structuring of local information. Information from and for neighbors is typically carried through Distributed Coordination Mechanism like digital pheromone, gradient fields, etc. The decision which activity to perform is realized in the Decision Unit which may look like in Figure 3 where each activity has its own trigger. The trigger evaluates input information and fires a given activity which in turn may produce output information.” – page 93, 2. Engineering Self-Organization section; pages 95-96, 3.1. Validation Loop section; Figures 3-4). 
As to claim 12, Orfanus et al. disclose a method (Abstract), wherein the data pool is self-organizing (pages 93-94, Engineering Self-Organization section; Figure 1). 
Abstract), wherein the data pool is self-organized based, at least in part, on at least one of a yield metric and a utilization metric (e.g., “In this section, we will briefly introduce our new methodology for designing emergent self–organization in MDES. The methodology consists of a set of various methods which are connected together to create a design flow. The input for the methodology is a high-level specification of system – wide behavior (macro level) in as a well–structured text. At the end of the design flow, the methodology yields at micro level a logical model of the node (Figure 3) with identified input/output data, actions and triggers. As working example, we will use an algorithm for clustering in WSNs [3] which uses emergent self–organization to create clusters with a given amount of resources and uses only local information from neighbors, is fully autonomous, and adaptive to topology changes” – page 95, Proposed Approach: 1st para.; Figures 1-3). 
As to claim 14, Orfanus et al. disclose a method (Abstract), wherein the utilization metric accounts for a cost of at least one of acquiring and storing data (e.g., “Creation of causality loops. Usually we start with the well-formed text, which provides the basis for creating causality loops: Each node in the system provides a certain amount of resources. The system autonomously creates disjunctive clusters with a given amount of resources minimizing intra–cluster communication cost. The cluster formation is capable of responding to topology changes.” - pages 95-96, 3.2.1 Specification section; Figures 1-3). 
Referring to claim 15, Orfanus et al. disclose a method (Abstract), further comprising configuring the data pool via at least one of managing one or more sources of the plurality of detection values, managing an availability of one or more data streams and managing at least one application programming interface (API) for moving data into and out of the data pool (e.g., “Our primary goal is to design a particular self-organizing behavior at the macroscopic level. It can be for example adaptive service distribution, dynamic routing, dynamic clustering, etc. The challenge here is not only how to create such behavior but also how to specify and model it, how to capture requirements of the system.” – page 94, 2.1.1. Mechanism of Self-Organization section; 2.1.3. Triggering of local Activities; page 95, Proposed Approach: 1st para.; “e.g., As discussed in Section 2.2, information flows are crucial for the functionality of the ESO system. In our example causality loops contain only single data which is the amount of resources in a cluster. The amount of available resources varies and is caused either by topology changes (movements of nodes, failures of nodes, etc.) or by migration of nodes between clusters. Specification of simulation scenarios. It can be assumed a certain evolution of changes to which our system has to autonomously adapt. Those changes may be e.g.: movement/ failure of nodes, deployment of new nodes, etc.” - pages 95-96, 3.2.1. Specification section; Figures 1-3). 
Abstract), wherein the data pool is organized, at least in part, by cognitive capabilities (e.g., insect response function/model – page 94, 2.1.3 Triggering of Local Activities section; Equation 1; 2.1.4 Distributed Coordination Mechanism section). 
Referring to claim 17, Orfanus et al. disclose a method (Abstract), wherein the data pool is self-organized based, at least in part, in response to a learning feedback (pages 94-95, 2.2. Design Principles section; page 95, 3.1. Validation Loop section; Figure 4). 
As to claim 18, Orfanus et al. disclose a method (Abstract), wherein a content of a data pool is varied based, at least in part, on a state of a host system (page 95, Proposed Approach: 1st para.; Figures 1-3). 
Referring to claim 19, Orfanus et al. disclose a device (Abstract) comprising:
a switch (e.g., trigger – Figure 3) comprising a plurality of inputs and a plurality of outputs (e.g., “Each node is fully autonomous and the global behavior (Self–Organization in our case) is reached through interplay of local interaction (only with neighbors) which is uncontrolled and anonymous. There is no central control, i.e. system is fully decentralized and nodes do not have blueprint of the global behavior. In other words, interplay of local activities performed by nodes cause that at macro-level emerges a self-organizing behavior (Figure 1). Bridging this “non-linearity” between system level behavior (macro) and local behavior (micro) of hundreds of nodes is an essential problem in engineering ESO systems. As was mentioned earlier, nodes in MDES are very simple, capable to locally performing only a limited set of simple activities based upon only local information. Figure 2 depicts a generalized behavior of such node together with the structuring of local information. Information from and for neighbors is typically carried through Distributed Coordination Mechanism like digital pheromone, gradient fields, etc. The decision which activity to perform is realized in the Decision Unit which may look like in Figure 3 where each activity has its own trigger. The trigger evaluates input information and fires a given activity which in turn may produce output information.” – page 93, 2. Engineering Self-Organization section; page 95, Proposed Approach: 1st para.);
a data acquisition circuit (Figure 2) adapted to request and receive a plurality of detection values (Figure 3; page 93, Engineering Self-Organization: 3rd para.), each of the plurality of detection values corresponding to a plurality of input sensors forming a data pool (Figure 1; page 93, Engineering Self-Organization: 2nd para.) and communicatively coupled to the data acquisition circuit wherein each of the plurality of input sensors is coupled to at least one of the plurality of inputs of the switch (e.g., “Each node of the ESOS can be seen as process and therefore the micro level can be seen as a network of processes. If we want to reach self-organization in the network, then processes must have autocatalytic potential [6]. Informally, autocatalysis takes place when one process triggers or stimulates activity of other processes. To create autocatalytic potential, two criteria must be fulfilled: (i) Processes must be coupled, i.e. output produced by one process is input of another process; (ii) The flow of information among the coupled processes must be closed to keep the system moving.” – pages 94-95, 2.2. Design Principles section) - (Figure 3; pages 93-94, Engineering Self-Organization section);
a data storage component adapted to store specifications (e.g., macroscopic specification – Figure 1) and anticipated state information for the plurality of input sensors of the data pool (e.g., “Each node of the ESOS can be seen as process and therefore the micro level can be seen as a network of processes. If we want to reach self-organization in the network, then processes must have autocatalytic potential [6]. Informally, autocatalysis takes place when one process triggers or stimulates activity of other processes. To create autocatalytic potential, two criteria must be fulfilled: (i) Processes must be coupled, i.e. output produced by one process is input of another process; (ii) The flow of information among the coupled processes must be closed to keep the system moving.” – pages 94-95, 2.2. Design Principles section) - (pages 95-96, 3.2.1 Specification section; Figures 1-3); and
a means for providing the data acquisition circuit with direction regarding a manner in which the plurality of detection values is requested (page 94, 2.1. Design Challenges section; pages 94-95, 2.2. Design Principles section; page 95, 3. Proposed Approach: 1st para.; “e.g., As discussed in Section 2.2, information flows are crucial for the functionality of the ESO system. In our example causality loops contain only single data which is the amount of resources in a cluster. The amount of available resources varies and is caused either by topology changes (movements of nodes, failures of nodes, etc.) or by migration of nodes between clusters. Specification of simulation scenarios. It can be assumed a certain evolution of changes to which our system has to autonomously adapt. Those changes may be e.g.: movement/ failure of nodes, deployment of new nodes, etc.” - pages 95-96, 3.2.1. Specification section; Figures 1-3),
wherein the switch is adapted to selectively couple at least one of the plurality of inputs to at least one of the plurality of outputs (e.g., “Each node is fully autonomous and the global behavior (Self–Organization in our case) is reached through interplay of local interaction (only with neighbors) which is uncontrolled and anonymous. There is no central control, i.e. system is fully decentralized and nodes do not have blueprint of the global behavior. In other words, interplay of local activities performed by nodes cause that at macro-level emerges a self-organizing behavior (Figure 1). Bridging this “non-linearity” between system level behavior (macro) and local behavior (micro) of hundreds of nodes is an essential problem in engineering ESO systems. As was mentioned earlier, nodes in MDES are very simple, capable to locally performing only a limited set of simple activities based upon only local information. Figure 2 depicts a generalized behavior of such node together with the structuring of local information. Information from and for neighbors is typically carried through Distributed Coordination Mechanism like digital pheromone, gradient fields, etc. The decision which activity to perform is realized in the Decision Unit which may look like in Figure 3 where each activity has its own trigger. The trigger evaluates input information and fires a given activity which in turn may produce output information.” – page 93, 2. Engineering Self-Organization section; pages 95-96, 3.1. Validation Loop section; Figures 3-4). 
As to claim 20, Orfanus et al. disclose a device (Abstract), further comprising a means for self-organizing the data pool based, at least in part, on at least one of a yield metric and a utilization metric (e.g., “In this section, we will briefly introduce our new methodology for designing emergent self–organization in MDES. The methodology consists of a set of various methods which are connected together to create a design flow. The input for the methodology is a high-level specification of system – wide behavior (macro level) in as a well–structured text. At the end of the design flow, the methodology yields at micro level a logical model of the node (Figure 3) with identified input/output data, actions and triggers. As working example, we will use an algorithm for clustering in WSNs [3] which uses emergent self–organization to create clusters with a given amount of resources and uses only local information from neighbors, is fully autonomous, and adaptive to topology changes” – page 95, Proposed Approach: 1st para.; Figures 1-3). 
Referring to claim 21, Orfanus et al. disclose a device (Abstract), further comprising a means for self-organizing the data pool, the means for self-organizing comprising cognitive capabilities (e.g., insect response function/model – page 94, 2.1.3 Triggering of Local Activities section; Equation 1; 2.1.4 Distributed Coordination Mechanism section). 
As to claim 22, Orfanus et al. disclose a device (Abstract), further comprising a means for self-organizing the data pool based, at least in part, in response to a learning feedback (pages 94-95, 2.2. Design Principles section; page 95, 3.1. Validation Loop section; Figure 4). 
Response to Arguments
3.	Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
	In regard claims 1-22 rejected under 35 U.S.C. 102(a)(1) over Orfanus et al., Applicant argues:

    PNG
    media_image1.png
    260
    717
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    636
    741
    media_image2.png
    Greyscale

	
Examiner’s response:

First, Applicant is reminded that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification.  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the Examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allowed.  This means that the words of the claim must be given their plain meaning unless Applicant has provided a clear definition in the specification.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).  

Second, Examiner’s position is:
Orfanus et al. disclose:
a switch as nodes (e.g., sensors in wireless sensor network (WSN)) shown in Figure 3 as such (e.g., “Each node is fully autonomous and the global behavior (Self–Organization in our case) is reached through interplay of local interaction (only with neighbors) which is uncontrolled and anonymous. There is no central control, i.e. system is fully decentralized and nodes do not have blueprint of the global behavior. In other words, interplay of local activities performed by nodes cause that at macro-level emerges a self-organizing behavior (Figure 1). Bridging this “non-linearity” between system level behavior (macro) and local behavior (micro) of hundreds of nodes is an essential problem in engineering ESO systems. As was mentioned earlier, nodes in MDES are very simple, capable to locally performing only a limited set of simple activities based upon only local information. Figure 2 depicts a generalized behavior of such node together with the structuring of local information. Information from and for neighbors is typically carried through Distributed Coordination Mechanism like digital pheromone, gradient fields, etc. The decision which activity to perform is realized in the Decision Unit which may look like in Figure 3 where each activity has its own trigger. The trigger evaluates input information and fires a given activity which in turn may produce output information.” – page 93, 2. Engineering Self-Organization section; page 95, Proposed Approach: 1st para.);
wherein the switch is adapted to selectively couple, based at least in part on the direction, at least one of the plurality of inputs to at least one of the plurality of outputs (e.g., “Each node is fully autonomous and the global behavior (Self–Organization in our case) is reached through interplay of local interaction (only with neighbors) which is uncontrolled and anonymous. There is no central control, i.e. system is fully decentralized and nodes do not have blueprint of the global behavior. In other words, interplay of local activities performed by nodes cause that at macro-level emerges a self-organizing behavior (Figure 1). Bridging this “non-linearity” between system level behavior (macro) and local behavior (micro) of hundreds of nodes is an essential problem in engineering ESO systems. As was mentioned earlier, nodes in MDES are very simple, capable to locally performing only a limited set of simple activities based upon only local information. Figure 2 depicts a generalized behavior of such node together with the structuring of local information. Information from and for neighbors is typically carried through Distributed Coordination Mechanism like digital pheromone, gradient fields, etc. The decision which activity to perform is realized in the Decision Unit which may look like in Figure 3 where each activity has its own trigger. The trigger evaluates input information and fires a given activity which in turn may produce output information.” – page 93, 2. Engineering Self-Organization section; pages 95-96, 3.1. Validation Loop section; Figures 3-4).

Thus unlike to Applicant’s arguments, Orfanus et al. disclose a switch which is a physical device (e.g., nodes/sensors in wireless sensor network (WSN) – Abstract), which is adapted to selectively couple, based at least in part on the direction, at least one of the plurality of inputs to at least one of the plurality of outputs as shown in Figure 3.

Therefore, the rejection of claims 1-22 under 35 U.S.C. 102(a)(1) over Orfanus et al. is proper and maintained.

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864